UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 15-2417


ERIC FLORES,

                Petitioner,

          v.

UNITED STATES DEPARTMENT OF EDUCATION,

                Respondent.



     On Petition for Review of an Order of the Department of
                            Education.


Submitted:   January 14, 2016               Decided:   January 19, 2016


Before AGEE, WYNN, and FLOYD, Circuit Judges.


Petition denied in part and dismissed in part by unpublished per
curiam opinion.


Eric Flores, Petitioner Pro Se.     Mark L. Gross, Christopher
Chen-Hsin Wang, UNITED STATES DEPARTMENT OF JUSTICE, Washington,
D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Eric       Flores—a           resident     of       El    Paso,       Texas—has        filed       a

self-styled petition for review of an agency order, alleging

that the United States Department of Education (Department)’s

Dallas, Texas Office for Civil Rights and the office of the

Department’s             Deputy       Assistant              Secretary          for       Enforcement

retaliated and discriminated against him by knowingly refusing

to investigate his discrimination complaint, so as to “prevent

criminal lawful sanctions against corrupt faculty members of an

educational institution for using mind controlling computers to

compel    a     person         into      an   act       of    dures[s]          by    a   calculated

procedure      to    use       a   weapon     such       as    a    gun    to    shoot      and       kill

students       at    educational          institution[s]                throughout        the    United

States    of    America.”             Flores    seeks          an   order       from      this    court

finding       that       the       Department           discriminated           against         him    by

“rejecting” his discrimination complaint and appears to request

that the court appoint a federal grand jury.                                     We deny in part

and dismiss in part the petition for review.

     Although            Flores’      petition          is    styled       as    a    petition         for

review of an agency order, Flores’ request for the appointment

of a grand jury takes the form of a petition for a writ of

mandamus       or    a    writ      of    prohibition.              Writs       of    mandamus         and

prohibition          are       drastic        remedies             to     be     used       only       in

extraordinary circumstances.                   Kerr v. U.S. Dist. Court, 426 U.S.

                                                    2
394, 402 (1976) (writ of mandamus); In re Vargas, 723 F.2d 1461,

1468 (10th Cir. 1983) (writ of prohibition).                     Relief under these

writs is available only when the party seeking relief shows that

his   right     to    relief     “is     clear     and     indisputable,”      United

States v. Moussaoui, 333 F.3d 509, 517 (4th Cir. 2003) (internal

quotation marks omitted), and that he has “no other adequate

means to attain the relief he desires.”                    Allied Chem. Corp. v.

Daiflon, Inc., 449 U.S. 33, 35 (1980).                     Relief in the form of

appointment by this court of a grand jury is not available by

way of mandamus or prohibition.               We therefore deny this portion

of the petition for review.

      Flores     also    seeks    review      of     the    Department’s      alleged

rejection of his discrimination complaint.                   We lack jurisdiction

to review this alleged rejection.

      “Federal       courts     are     courts      of     limited      jurisdiction”

possessing     “only    that     power    authorized        by    Constitution     and

statute.”      Robb Evans & Assocs., LLC v. Holibaugh, 609 F.3d 359,

362   (4th     Cir.     2010)    (internal         quotation      marks     omitted).

The burden of establishing subject matter jurisdiction in this

court is on Flores, the party asserting it.                       Id.     Contrary to

Flores’ assertion, jurisdiction in this court cannot be based on

the provisions of the Administrative Procedure Act, 5 U.S.C.

§§ 701-06     (2012).      We    thus    lack      jurisdiction      to   review   the



                                          3
Department’s alleged rejection of Flores’ complaint and dismiss

this portion of the petition for review.

     Accordingly, although we grant leave to proceed in forma

pauperis, we deny in part and dismiss in part the petition for

review.     We dispense with oral argument because the facts and

legal    contentions     are   adequately   presented    in   the    materials

before    this   court   and   argument   would   not   aid   the   decisional

process.



                                                   PETITION DENIED IN PART
                                                     AND DISMISSED IN PART




                                      4